 In the Matter OfSPRINGFIELDPHOTOMOUNT COMPANYandFEDERALLABOR UNIONNo.21310,AFFILIATED WITH THE AMERICAN FEDERA-TION OF LABORCaseNo. C-1287.-Decided June 9, 1939Stationery SpecialtiesManufacturing Industry-Settlement:stipulation pro-viding for compliance with the Act,including reinstatement with back payas to one person,back pay without reinstatement as to another person-Order:entered on stipulation.Mr. Bernard J. Donoghue,for the Board.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Federal LaborUnion No. 21310, affiliated with the American Federation of Labor,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the First Region(Boston,Massachusetts), issued its complaint dated May 5, 1939,against Springfield Photo Mount Company, Holyoke, Massachu-setts, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.A copy of the complaint and notice of hearingthereon were duly served upon the respondent and the Union.OnMay 9, 1939, the respondent filed its answer to the complaint in whichitadmitted the allegations concerning the nature and scope of itsbusiness, but denied the allegations of unfair labor practices.'Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent terminated the employment of andrefused to reinstate Arthur Kimmell and Howard Whitehead, em-ployees of the respondent, because they were members of and active'On May 16,1939, subsequent to the stipulation,set forth hereinafter,the respondentwithdrew its answer to the complaint.13 N. L R. B..No.322 SPRINGFIELD PHOTO MOUNT COMPANY23in behalf of the Union, and because they engaged in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection; that the respondent kept under surveillance its employeeswho were organizing for the purpose of collective bargaining; andthat the respondent, by the afore-mentioned activities, and by urging,persuading and warning its employees to refrain from becoming orremaining members of the Union; and by other acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On May 16, 1939, the respondent, the Union, the American Feder-ation of Labor, and counsel for the Board entered into a stipulationin settlement of the case.This stipulation provides as follows :STIPULATION1.Upon charges duly filed by Federal Labor Union No. 21310,affiliated with the American Federation of Labor, 117 PattonStreet, Springfield, Massachusetts, by Arthur Kimmell, Chair-man of the Shop Committee, A. Howard Myers, Regional Di-rector for the National Labor Relations Board (hereinaftercalled the Board), acting pursuant to authority granted in Sec-tion 10 (b) of the National Labor Relations Act, approved July5, 1935 (hereinafter called the Act), and acting pursuant to itsRules and Regulations, Series 1, as amended, issued its Com-plaint and Notice of Hearing on May 5, 1939, against SpringfieldPhoto Mount Company (hereinafter called the Respondent), 686Main Street, Holyoke, Massachusetts.2.The Charge as Amended, Complaint, Notice of Hearing,and a copy of the Rules and Regulations of the Board, Series 1,as amended April 27, 1936, were duly served upon the Re-spondent, and upon Federal Labor Union No. 21310, affiliatedwith the American Federation of Labor (hereinafter called theUnion), on May 8, 1939, in accordance with said Rules andRegulations,which hearing was scheduled to begin at 9: 30A. M. (Eastern Daylight Saving Time) on May 18, 1939, in theSpecialMaster's Room, United States Post Office and CourtHouse, Springfield, Massachusetts.3.Upon this stipulation and the record herein, the Respond-ent, the Union, the American Federation of Labor, by DavidM. Taylor, Organizer, 31 Irving Street, West Springfield, Mas-sachusetts, and Bernard J. Donoghue, Attorney for the Board,hereby agree that the Board may make findings of fact and con-clusions of law that :(a)Springfield Photo Mount Company, hereinafter called theRespondent, is and has been since May 16, 1919, a corporation 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganized under and existing by virtue of the laws of the Com-monwealth of Massachusetts, having its principal office and placeof business at 686 Main Street, in the City of Holyoke, County ofHampden, Commonwealth of Massachusetts, hereinafter calledtheHolyoke Plant, and is now and has been continuously en-gaged in the manufacture, sale and distribution of albums, note-books,writing tablets, stationery and similar miscellaneousproducts.(b)The Respondent, in the course and conduct of its businessas aforesaid,and in the operation of its Holyoke Plant,causesand has continuously caused large quantities of paper, pulp,clips, snaps,eyelets,lace tips,pencils,springs, cardboard, writ-ing paper,artificial leather, glue,paste, ink,gold stamping, fiberboxes,and other materials used by it in the manufacture of itsfinished products to be purchased and transported in interstatecommerce from and through states of the United States otherthan the Commonwealth of Massachusetts,to its Holyoke Plantin the Commonwealth of Massachusetts,and causes and has con-tinuously caused large quantities of photo albums,photo mount-ings, book store specialties,stationery boxes, writing tablets,notebooks,loose leaf books, stationery and similar miscellaneousproducts manufactured and producedby it tobe sold, trans-ported and distributed in interstate and foreign commerce fromthe Holyoke Plant in the Commonwealth of Massachusetts to,into and through states of the United States other than theCommonwealth of Massachusetts,and to, into and throughforeign countries.(c)During the past twelve months, the net sales of the Re-spondent amounted to approximately$750,000.00.During thisperiod,approximately 35 per cent of raw materials used at theHolyoke Plant of the Respondent was received from states ofthe UnitedStates other than the Commonwealth of Massachu-setts, and approximately 85 per cent of the products manufac-tured by the Respondent at its Holyoke Plant were shipped outof the Commonwealth of Massachusetts to states of the UnitedStates other than the Commonwealth of Massachusetts and toforeign countries.Respondent admits it is engaged in inter-state commerce and agrees not to contest the jurisdiction of theBoard in this proceeding.The products manufactured by theRespondent are shipped to all of the forty-eight states of theUnited States, to the District of Columbia, Canada, England,France and other foreign countries.The raw materials usedin the manufacture of the finished products by the Respondentare received principally from states of New York, Maine,Pennsylvania, Connecticut and New Jersey. SPRINGFIELD 2IiOTO MOUNT COMPANY25(d)Federal Labor Union No. 21310, affiliated with the Amer-ican Federation of Labor, hereinafter called the Union, is alabor organization within the meaning of Section 2, subsection(5) of the Act.4.AND IT IS FURTHER STIPULATED AND AGREED by all parties toto this stipulation that the Board may in its Decision and Orderprovide for the following Cease and Desist Order :The Respondent and its officers, agents and assigns shall:(a)Cease and desist from discouraging membership in labororganizations, particularly Federal Labor Union No. 21310, affil-iated with the American Federation of Labor, by discriminat-ing against its employees in regard to hire or tenure of employ-ment or terms or conditions of employment;(b)Cease and desist from in any manner interfering with,restraining or coercing its employees in the exercise of theirrights to organize, to form, join, or assist labor organizations,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining for their mutual aid or protection, asguaranteed in Section 7 of the National Labor Relations Act;(c)Offer to Howard Whitehead immediate and full rein-statement to his former position without prejudice to his senior-ity or other rights or privileges, and pay immediately anddirectly toHoward Whitehead, as back pay the sum of FiveHundred Dollars ($500.00) ;(d)Pay immediately and directly to Arthur Kimmell, asback pay the sum of One Thousand Dollars ($1000.00), with-out reinstatement to his former position.(e)Post immediately, and keep posted for a period of atleast sixty (60) consecutive days from the date of posting, noticesto its employees, in conspicuous places at its Holyoke Plant,stating that the Respondent shall cease and desist in the mannerset forth in subparagraphs 4 (a), (b), (c) and (d) hereof;(f)Notify the Regional Director for the First Region inwriting within ten (10) days from this date, of its compliancewith the terms of this stipulation.5.The Respondent, the Union and the American Federationof Labor waive all rights to a Hearing, as set forth in Section10 (b) and Section 10 (c) of the Act.6.This stipulation, together with the Charge as Amended,the Complaint, Notice of Hearing, and Rules and Regulationsof the Board, and Proof of Service thereof upon the partiesmay be introduced as evidence by filing them with the ChiefTrial Examiner of the Board at Washington, D. C. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. It is further stipulated and agreed by all parties to thisstipulation that the National Labor Relations Board may fileapplication with the appropriate Circuit Court of Appeals for anOrder enforcing its decision and Order, as set forth above, andthat the Respondent and the Union hereby waive any furthernotice of the application therefor.On May 18, 1939, the Board issued its order approving the abovestipulation,making it part of the record, and transferring the pro-ceeding to the Board for the purpose of a decision and order by theBoard.Upon the above stipulation and the entire record in the case, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSpringfield Photo Mount Company, a Massachusetts corporationhaving its principal office and place of business in the city of Holyoke,Massachusetts, is engaged in the manufacture, sale, and distributionof albums, notebooks, writing tablets, stationery, and miscellaneoussimilar products.The principal raw materials used by the respond-ent are paper, pulp, snaps, eyelets, lace tips, pencils, springs, card-board, writing paper, artificial leather, glue, paste, ink, gold stamp-ing, and fiber boxes.Approximately '35 per cent of these raw mate-rials are received from points outside the Commonwealth of Massa-chusetts.The respondent's finished products are sold, transported,and distributed to all the 48 States of the United States and toCanada, England, France, and other foreign countries.Approxi-mately 85 per cent of such finished products are shipped outside theCommonwealth of Massachusetts.The net sales of the respondentduring the past year amounted to approximately $750,000.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that Springfield PhotoMount Company, Holyoke, Massachusetts, and its officers, agents, andassigns, shall:(a)Cease and desist from discouraging membership in labororganizations, particularly Federal Labor Union No. 21310, affiliatedwith the American Federation of Labor, by discriminating against SPRINGFIELD PHOTO MOUNT COMPANY27its employees in regard to hire or tenure of employment or terms orconditions of employment;(b)Cease and desist from in any manner interfering with, re-straining or coercing its employees in the exercise of their rights toorganize, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing for their mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act;(c)Offer to Howard Whitehead immediate and full reinstatementto his former position without prejudice to his seniority or otherrights or privileges, and pay immediately and directly to HowardWhitehead, as back pay, the sum of Five Hundred Dollars ($500.00) ;(d) Pay immediately and directly to Arthur Kimmell, as back paythe sum of One Thousand Dollars ($1,000.00), without reinstatementto his former position;(e)Post immediately, and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees, in conspicuous places at its Holyoke plant, stating thatthe respondent shall cease and desist in the manner set forth insubparagraphs (a), (b), (c), and (d) hereof;(f)Notify the Regional Director for the First Region in writingwithin ten (10) days from this date,,of its compliance with the termsof this stipulation.MR. WILLIAM M.LEISERSONtook no part in the consideration ofthe above Decision and Order.